Citation Nr: 0628181	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease and asbestosis.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected right 
knee disability.

3.  Entitlement to an increased rating for right knee 
synovitis, status post medial meniscectomy, currently rated 
as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a June 2003 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar 
spine, an increased rating for the veteran's service-
connected right knee disability, and a total rating based on 
individual unemployability due to service-connected 
disability.  In a March 2004 rating decision, the RO denied 
service connection for chronic obstructive pulmonary disease 
and asbestosis.  

The veteran duly appealed the RO's decisions, and in June 
2006, he testified at a hearing chaired by the undersigned 
Veterans Law Judge at the RO.  At the hearing, the veteran 
presented additional evidence in support of his appeal, along 
with a waiver of initial RO consideration of this evidence.  
See 38 C.F.R. § 20.1304 (2005).

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran worked as a welder during active service, an 
occupational specialty consistent with asbestos exposure.  

2.  The veteran's current chronic obstructive pulmonary 
disease and asbestosis cannot be disassociated from his in-
service exposure to asbestos.  

3.  The evidence is in equipoise as to whether the veteran's 
low back disability is causally related to his service-
connected right knee disability.

4.  The veteran's service-connected right knee disability is 
manifested by severe arthritic changes, pain, weakness, and 
limitation of motion, productive of significant functional 
loss.


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and asbestosis were 
incurred during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Degenerative joint disease of the lumbar spine is due to 
or the result of the service-connected right knee disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2005).

3.  The criteria for a rating in excess of 30 percent for 
right knee synovitis, status post medial meniscectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5020, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a December 2003 letter issued prior to the 
initial rating decision on his claims, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection and a 
claim for an increased rating, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letter also generally advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO reiterated 
this information in a subsequent VCAA letter issued in July 
2004.  In addition, in a June 2006 letter, the RO issued a 
letter which fulfilled the requirements delineated by the 
Court in Dingess/Hartman.

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In this case, the RO has obtained the veteran's service 
medical and personnel records, as well as all relevant post-
service clinical records specifically identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2005).  The veteran has also been afforded 
VA medical examinations in connection with his claims.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The 
Board finds that there is no indication of outstanding, 
relevant evidence.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Factual Background

The veteran's service medical records show that in November 
1944, he sustained a right knee injury and was thereafter 
diagnosed as having a dislocation of the semilunar cartilage.  
The following month, he underwent arthroscopic surgery with 
excision of the right medial meniscus.  The veteran 
thereafter continued to experience right knee symptoms of 
pain, swelling, limitation of motion, and weakness.  He was 
medically discharged from service in September 1945 as a 
result of his right knee disability.  The veteran's service 
medical records are negative for complaints or findings of 
chronic obstructive pulmonary disease, asbestosis, or a low 
back disability.

The veteran's service personnel records show that he 
participated in the defense of Pearl Harbor during the 
Japanese attack on December 7, 1941.  He thereafter continued 
his combat service and his duty stations included 
Guadalcanal, New Zealand, and New Caledonia.  The veteran 
served as a welder, including repairing and fusing cracked 
metal parts.  His personnel records indicate that he used 
welding irons and torches, and did soldering work.  He was 
also trained as a pioneer, and his duties included preceding 
the main body of troops in order to remove road and traffic 
obstacles by demolition.  

Following his separation from service, the veteran submitted 
an application for VA compensation benefits, seeking service 
connection for a right knee disability.  In an October 1945 
rating decision, the RO granted service connection for 
synovitis of the right knee, status post meniscectomy, and 
assigned a 30 percent rating, effective from September 12, 
1945.  This 30 percent rating has remained in effect to date; 
thus, it is protected from reduction.  38 C.F.R. 3.951(b) 
(2005).  

In November 2002, the veteran filed a claim for an increased 
rating for his right knee disability.  He also indicated that 
he had developed a low back disability as a result of his 
service-connected right knee disability.  

In connection with his claim, the veteran underwent VA 
medical examination in June 2003, at which he reported pain, 
swelling, periodic locking, and difficulty walking.  The 
veteran reported that he wore a knee brace and occasionally 
used a cane.  The examiner also noted that the veteran had a 
history of low back pain and had been diagnosed as having 
spinal stenosis.  Examination of the right knee showed full 
extension to 115 degrees with crepitation.  There was a well 
healed scar on the right knee.  A Baker's cyst was also 
observed on the right knee.  The diagnoses included post-
traumatic degenerative arthritis of the right knee, status 
post right knee surgery, spinal stenosis, and degenerative 
joint disease of the lumbar spine.

In June 2003, the veteran submitted a claim of service 
connection for a lung disability as a result of asbestos 
exposure.  In support of his claim, the veteran submitted 
service personnel records showing that his primary military 
occupational specialty was welder.  He also submitted post-
service personnel records showing that he had worked as a 
welder in the Boston Naval Shipyard from 1951 to 1956.  

The RO thereafter obtained VA clinical records showing that 
in May 2003, the veteran underwent a CT scan of the chest 
which showed upper lobe scarring probably related to prior 
granulomatous disease, emphysematous changes in both lungs, 
and additional scattered scarring in both lungs.  There were 
also bilateral pleural plaques, compatible with prior 
asbestos exposure.  At a follow-up examination in November 
2003, the veteran reported a history of gradually increasing 
shortness of breath and new onset hemoptysis.  He reported a 
history of asbestos exposure, stating that he had worked in 
the navy yard for 5 years after the war, during which time he 
was required to wear much protective gear.  

The veteran was afforded a VA medical examination in January 
2004, at which he reported a many year history of chronic 
shortness of breath, becoming worse in the last year and a 
half.  After examining the veteran, the examiner diagnosed 
chronic obstructive pulmonary disease, history of asbestos 
exposure, chest CT scan consistent with asbestos exposure.  

In pertinent part, VA clinical records dated from December 
2002 to January 2005 show treatment for various disabilities, 
including a low back disability and a right knee disability.  
In February 2003, the veteran reported low back pain, which 
he indicated had been present for the past three to four 
years.  The examiner indicated that the veteran's pain was 
correlated with walking.  In November 2004, the veteran was 
treated for right knee pain which he rated as a 7 on a pain 
scale of 1 to 10.  Examination showed right knee range of 
motion from 8 to 114 degrees.  The veteran ambulated with a 
limp.  The impressions included severe right knee arthritis.  
The veteran thereafter underwent physical therapy.  

In an August 2004 letter, the veteran's VA physician 
indicated that the veteran was under treatment for multiple 
medical conditions, including osteoarthritis, spinal 
stenosis, and chronic obstructive pulmonary disease.  He 
described the veteran's right knee arthritis as severe.  He 
also noted that a CT scan of the veteran's chest had shown 
that the veteran had been exposed to asbestos.  He also 
indicated that the combination of right knee, low back pain 
and shortness of breath from his lung disabilities restricted 
the veteran from engaging in any type of physical activity 
and he was only able to walk short distances.  The VA 
physician noted that the veteran had become increasingly 
disabled over the past year.

In an October 2005 letter, the veteran's VA physician 
indicated that the veteran continued to suffer from advanced 
osteoarthritis, which was particularly severe in the right 
knee.

At his June 2006 hearing, the veteran described his right 
knee symptoms, including pain, limitation of motion, and 
functional loss.  In fact, the veteran indicated that the 
pain in his knee became so severe at times that it led him to 
swear at his knee on occasion.  The veteran also described 
his in-service asbestos exposure, noting that he had worked 
as a welder during service.  He indicated that he used 
asbestos blankets and gloves in order to perform his duties.  
The veteran also testified that he worked in demolitions 
during service.  He indicated that after the explosions, 
there was often a lot of debris in the air.  After service, 
he indicated that he continued to work as a welder for 
approximately five years, before resigning from his job due 
to his knee symptoms.  The veteran testified that as a result 
of his knee pain, he walked with a limp over the years, which 
eventually resulted in a low back disability.

Service connection claims

Law and Regulations  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice- 
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).



Analysis

Service connection for chronic obstructive pulmonary disease 
and asbestosis.

There is no specific statutory or regulatory guidance with 
regard to claims of service connection for asbestosis or 
other asbestos-related diseases.  However, VA has issued 
guidelines for considering asbestos compensation claims.  See 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21.  

The Court has held that VA must analyze claims of service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols established by these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 provides that inhalation 
of asbestos fibers can produce fibrosis and tumor, most 
commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, and pleural plaques.  See M21-1, Part VI, para 
7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1, 
Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  

In this case, the veteran's service personnel records clearly 
establish that the veteran's primary military occupational 
specialty during his approximately five-year period of active 
duty was as a welder.  At his June 2006 Board hearing, the 
veteran gave very credible testimony regarding his in-service 
welding duties, noting that he often used asbestos gloves and 
blankets while welding.  Based on this evidence, the Board 
finds that the record is sufficient to establish that the 
veteran was exposed to asbestos during service.  

The Board also notes that the veteran has been diagnosed as 
having a lung disability which is consistent with exposure to 
asbestos.  See M21-1, Part VI, para 7.21(a).  His VA 
physicians have also noted a lung disability consistent with 
exposure to asbestos.  See e.g. May 2003 VA CT scan report.   

The Board notes that the veteran has acknowledged working at 
a shipyard for approximately five years after his separation 
from active service, during which time he may also have been 
exposed to asbestos.  The record, however, is devoid of any 
medical opinion attributing the veteran's current lung 
disability solely to his post-service asbestos exposure, 
exclusive of his in-service asbestos exposure.  

In this case, whether the veteran's current lung disability 
is due to his in-service asbestos exposure, his post-service 
asbestos exposure, or a combination of the two may never be 
known to a certainty.  However, certainty is not required.  
As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service- 
connection for chronic obstructive pulmonary disease and 
asbestosis is warranted.

Service connection for a low back disability, claimed as 
secondary to a service-connected right knee disability.

As set forth above, the veteran's service medical records are 
entirely negative for notations of a low back disability.  
Likewise, the post-service record is negative for notations 
of a low back disability within the first post-service year 
or for many decades after service separation.  In fact, the 
first diagnosis of a low back disability in the medical 
evidence of record is not until 2003, more than 50 years 
after the veteran's separation from service.  Moreover, there 
is no indication in the evidence of record that any medical 
professional has related the veteran's current low back 
disability to his active service or any incident therein.  In 
view of the foregoing, the Board finds that service 
connection for a low back disability on a direct or 
presumptive basis is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005).

The veteran, however, claims that his current low back 
disability is causally related to his service-connected right 
knee disability.  Specifically, he states that as a result of 
pain from his service-connected right knee disability, he 
limped for many decades, which threw off his gait and 
eventually resulted in a low back disability.

As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, he lacks the 
competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, the Board observes that the record 
is entirely negative for any medical evidence attributing the 
veteran's current low back disability to any other cause.  In 
fact, the record contains VA clinical records noting that the 
veteran walks with a limp favoring his right knee and that 
his low back pain was correlated with walking.

Again, under the benefit-of-the-doubt rule, for the veteran 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence 
of record, the Board cannot find that the preponderance of 
the evidence is against the claim.  Thus, service connection 
for a low back disability is warranted.

Increased rating claim

Law and Regulations  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

Analysis:  The veteran also seeks an increased rating for his 
service-connected right knee disability.  The RO has rated 
his disability as 30 percent disabling, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5020, pertaining to synovitis.  

Diagnostic Code 5020 provides that synovitis will be rated as 
degenerative arthritis on the basis of limitation of motion 
of the affected parts.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2005).

As noted above, the medical evidence of record does not 
document right knee motion limited to a degree warranting 
assignment of a rating in excess of 30 percent.  For example, 
on VA medical examination in June 2003, range of motion was 
from zero to 115 degrees.  In November 2004, range of motion 
of the veteran's knee was from 8 to 114 degrees.  These 
findings do not warrant an increased rating under the 
criteria for limitation of flexion or extension pursuant to 
Diagnostic Code 5260 or 5261. 

In addition, the Board finds that the criteria for separate, 
compensable ratings under Diagnostic Codes 5260 or 5261 have 
not been met in the absence of evidence that leg flexion is 
limited to 45 degrees or more and that leg extension is 
limited to 10 degrees or more in either the right or left 
leg.  Thus, neither separate, compensable ratings nor a 
rating higher than 30 percent is warranted under either 
Diagnostic Code 5260 or 5261.  See VA O.G.C. Prec. Op. No. 9-
2004, published at 69 Fed. Reg. 59,990 (2004).

The Board also notes that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
factors such as weakened movement, excess fatigability, 
swelling and pain on movement.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  
Indeed, the RO has based the currently-assigned 30 percent 
rating on medical evidence showing that the veteran's 
disability is manifested by symptoms such as severe pain, 
weakness, and functional loss.  The Board finds that the 
evidence of record reveals no additional factors which would 
restrict motion to such an extent that the criteria for a 
rating in excess of 30 percent would be justified.

The Board notes that there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Under Diagnostic Code 5256, pertaining to ankylosis of the 
knee, a 50 percent rating is assigned for ankylosis in 
flexion between 20 and 45 degrees.  A maximum 60 percent 
rating is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  In this case, 
however, the medical evidence shows that the veteran's 
service-connected right knee disability is not manifested by 
ankylosis.  Thus, a rating in excess of 30 percent is not 
warranted under this code.

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a maximum 30 percent rating is 
warranted for severe impairment due to recurrent subluxation 
or lateral instability of the knee.  No higher rating is 
warranted under this provision.  Although application of Code 
5257 in lieu of the criteria for limitation of motion would 
therefore not be advantageous to the veteran, the VA General 
Counsel has determined that a claimant with service-connected 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 
63,604 (1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998).

In this case, however, although the veteran reports episodes 
of locking, the record contains no objective indication of 
instability or subluxation.  Absent objective evidence of 
additional disability due to instability or subluxation; a 
separate 10 percent rating is not warranted.  Id.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disability.  He has not claimed that his right knee 
disability, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, referral 
for consideration of extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for the veteran's right knee 
disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease and asbestosis is granted.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as secondary to a 
service-connected right knee disability, is granted.

Entitlement to an increased rating for right knee synovitis, 
status post medial meniscectomy, currently rated as 30 
percent disabling, is denied.


REMAND

The veteran also seeks a total rating based on individual 
unemployability due to service-connected disabilities.  

A determination of entitlement to a total rating based on 
individual unemployability rests on impairment caused by 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a) (2005).  In this case, the veteran is currently in 
receipt of a 30 percent rating for his right knee disability, 
a 10 percent rating for hemorrhoids, and a zero percent 
rating for residuals of malaria.  These ratings alone do not 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  

In light of the Board's decision above, however, the RO must 
now assign initial ratings for the veteran's service-
connected low back disability and his service-connected 
chronic obstructive pulmonary disease with asbestosis.  
Consideration of the unemployability issue prior to that time 
is premature.  Therefore, this issue is held in abeyance 
pending completion of the actions discussed below.  See Hoyer 
v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

In view of the foregoing, this matter is REMANDED for the 
following action:

After conducting any necessary 
development, the RO should assign initial 
disability ratings for the veteran's 
service-connected low back disability and 
his service-connected chronic obstructive 
pulmonary disease with asbestosis.  
Following the above, the RO should re-
adjudicate the issue of entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  An appropriate period of time 
should be allowed for a response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


